OPINION ON REHEARING
Relator Rahman Adam Williams has filed a motion for rehearing in which she claims her petition was filed on September 1, 2003, not September 3, 2003, because her petition bears a legible, September 1, 2003 postmark affixed by the United States Postal Service. See Tex.R.App. P. 9.2(b) (filing by mail). Williams also contends that because September 1, 2003 was a legal holiday (Labor Day), then the period for her to file her petition is extended to September 2, 2003. See Tex.R.App. P. 4.1(a) (computing time for filing); see also Tex. Gov’t Code Ann. § 662.003(a)(6) (Vernon Supp.2003), §§ 662.021, .022 (Vernon 1994) (designating Labor Day as legal holiday on which public offices may be closed).
The Act removing Brazos County from the First and Fourteenth Courts of Appeals Districts was effective September 1, 2003. Act of May 1, 2003, 78th Leg., R.S., ch. 44, § 3, 2003 Tex. Sess. Law Serv. 81, 81 (Vernon). If the Act were to provide that the First and Fourteenth Courts of Appeals retain jurisdiction over any appeals or original proceedings from Brazos County filed before the effective date of the Act, then Williams could only benefit from the mailbox rule — Texas Rule of Appellate Procedure 9.2(b) — if her petition was postmarked before September 1, 2003. Her petition was not postmarked before *42September 1, 2003. The Act also does not allow the First and Fourteenth Courts to retain jurisdiction merely because the case was filed before September 1, 2003. The Act provides that the only cases not affected by the change in the First and Fourteenth Court’s jurisdiction are those cases filed in the First and Fourteenth Courts of Appeals in which transcripts1 were filed before the effective date of the Act. Act of May 1, 2003, 78th Leg., R.S., ch. 44, § 2, 2003 Tex. Sess. Law Serv. 81, 81 (Vernon). Therefore, even if her petition had been postmarked before September 1, 2003, we would only have had jurisdiction if the “transcript” was also filed before September 1, 2003.2
Finally, there is no statute that would extend the effective date of the Act merely because it falls on a Saturday, Sunday, or legal holiday. Cf. Code Construction Act, Tex. Gov’t Code Ann. §§ 311.002, .014 (Vernon 1998) (period of time set forth in specified code or rule adopted under such code that ends on Saturday, Sunday, or legal holiday is extended to next day that is not Saturday, Sunday, or legal holiday). The only state-law limitation on the legislature’s power to choose the effective date of an act is set forth in Texas Constitution article III, section 39.
In the alternative, Williams claims we should have transferred her petition to the Tenth Court of Appeals in Waco. We have no authority to transfer appeals or original proceedings to any other court of appeals except the Fourteenth Court of Appeals. See Tex. Gov’t Code Ann. §§ 22.202(f), .215(e) (Vernon 1988) (subject to Government Code section 73.001, authorizing clerks of First and Fourteenth Courts of Appeals to equalize dockets of two courts by transferring cases from one court to other), § 73.001 (Vernon 1998) (authorizing supreme court to transfer cases from one court of appeals to another); 1st & 14th Tex.App. (Houston) Docket Equalization PRACTICES FOR Original Proceedings, reprinted at 916 S.W.2d 49; Miles v. Ford Motor Co., 914 S.W.2d 135, 137 (Tex.1995); Time Warner Entertainment Co. v. Hebert, 916 S.W.2d 47, 48 n. 2 (Tex.App.-Houston [1st Dist.] 1996, order, no writ); see also Act of June 1, 2003, 78th Leg., R.S., ch. 1330, art. IV, § 1, Supreme Court of Texas, rider 2 (directing supreme court to equalize dockets of fourteen courts of appeals), § 5 (encouraging chief justices of courts of appeals to cooperate with chief justice of supreme court in equalizing dockets of courts of appeals), 2003 Tex. Sess. Law Serv. 5023, 5548, 5578 (Vernon).3
We overrule the motion for rehearing.

. We assume, without deciding, that the word "transcripts” in the Act means "clerk's records."


. If we assume that "transcript” means "clerk's record,” and because there is no clerk's record in an original proceeding, we would have no jurisdiction over any original proceeding filed before September 1, 2003 and not finally disposed of before that date. Fortunately, the Clerk of this Court has determined (1) there are no pre-September 1, 2003 pending original proceedings from Brazos County on this Court’s docket and (2) the clerk’s record has been filed in all pending appeals from Brazos County filed in this Court before September 1, 2003. We, therefore, have no cases that must be transferred to the Tenth Court of Appeals.


.We assume, without deciding, that Williams could either (1) file in the supreme court a motion to transfer her petition to the Tenth Court of Appeals in Waco, or (2) file a new petition directly with the Tenth Court.